DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on May 20th, 2022 has been entered.
Claims 1-4, 6-11, 13-18, and 20 remain pending in the application.
Claims 5, 12, and 19 have been cancelled.
Applicants amendments to the claims have overcome each and every objection previously set forth in the Non-Final Office Action mailed on February 22nd, 2022. As such, these objections have been withdrawn.
Response to Arguments
Applicant's arguments filed May 20th, 2022 have been fully considered but they are not persuasive. 
In regards to claim rejections under 35 U.S.C. 101, Applicant alleges that the Examiner improperly applied Step 2A – prongs one and two, as well as Step 2B in the two-prong test described in MPEP 2106.04. 
Applicant argues:
Applicant submits that the Office Action has failed to consider the claims as a whole in determining that the claims are directed to the abstract idea of "a series of element that can broadly be construed as performance in the mind with the aid of pen and paper". For example, claim 1 is directed to "receive an electronic document; determine a number of occurrences of a first one or more words in the electronic document; update a stored frequency of the first one or more words based on the determined number of occurrences; compare the frequency to a first threshold; in response to determining that the frequency exceeds the first threshold, add the first one or more words to a dictionary for a natural language understanding process; retrain the natural language understanding process with the dictionary after the first one or more words is added to the dictionary; and use the dictionary having the one or more added words and the retrained natural language understanding process to determine a meaning of a portion of the electronic document". These details go beyond the abstract idea of "a series of element that can broadly be construed as performance in the mind with the aid of pen and paper". Specifically, the step of "retrain the natural language understanding process with the dictionary after the first one or more words is added to the dictionary" cannot be performed by a human in mind with the aid of pen and paper.
	Examiner respectfully disagrees. The recited limitations of claim 1 may, for example, be construed as a human reading an email, counting the number of times certain words appear in the email, writing down frequently occurring words to remember for later (i.e. in a “dictionary”), and then taking the time to understand the newly written word (i.e. “retraining the natural language understanding process” in their own mind) for future reference. All of these are simple, reasonable tasks for a human to perform without the aid of any special tools beyond a pen and paper, and thus constitute an abstract idea. 
Applicant further argues:
…Accordingly, even if the pending claims involve an abstract idea, which the Applicant disputes, the claims recite elements that are integrated into a practical application and are therefore not directed to an abstract idea according to a proper analysis pursuant to MPEP 2106. In particular, as described in the specification, "A practical application of the system is that the system includes a model drift correction tool that improves the accuracy of the predictions made by an NLU system. By improving accuracy, the NLU system makes more accurate determinations of the meanings of spoken or textual messages. During a natural disaster or a pandemic, more accurate determinations of meaning improve the health and safety of users whereas less accurate determinations hurt the health and safety of users." Specification at p. 10, lines 8-13. 
The specification further describes that "By analyzing currently available electronic documents including web publications, the system is able to stay up-to-date on the vocabulary of the people group and make correct predictions as the vocabulary changes (e.g., due to natural disaster or pandemic). In this manner, the safety and health of the people is improved." Specification at p. 10, lines 4-7 
The specification additionally describes that "By using the hash function and hash table 206, model drift correction tool 108 can quickly update the frequency of a word 202 or phrase 204 without searching through large sections of hash table 206, which improves the speed at which the frequencies of words 202 and/or phrases 204 are updated." 
By updating a dictionary based on analyzing frequency of word and phrase usages in most recent electronic documents, the recited claims improve the accuracy of meaning predictions of speech or text. This generally improves the technology related to Natural Language Understanding (NLU). Specification at p. 15, lines 3-15…
	Examiner notes that the hash function, hash table, and model drift correction tool were already acknowledged to be additional elements that amount to significantly more than the judicial exception in the non-final rejection mailed on February 22nd, 2022. Examiner agrees that claims 4 and 15-20, which cite these elements, are patent eligible subject matter.
	Applicant, notably, also discusses the following practical application which does not pertain to the additional elements mentioned above:
The specification further describes that "By analyzing currently available electronic documents including web publications, the system is able to stay up-to-date on the vocabulary of the people group and make correct predictions as the vocabulary changes (e.g., due to natural disaster or pandemic). In this manner, the safety and health of the people is improved." Specification at p. 10, lines 4-7
	However, this argument is moot on its face. The claims do not cite “analyzing currently available documents”, instead only reciting “receiving an electronic document…”. The claims also do not appear to cite becoming “up-to-date”, nor a “vocabulary of [a] people group”. While this improvement may be a result of the process, it is a loose association at best; the conferred benefits are not explicitly tied to claim language. 
The remaining additional elements – namely, the generic computing devices – are simply being used as tools to perform the mental process described in the claims. Thus, examiner maintains that the Step 2A, prong two analysis was proper.
Applicant further argues:
…the present claims do not reflect an attempt to monopolize a judicial exception but instead include particular technological features for implementing the practical applications described above and achieving the above-described technological advantages: receive an electronic document; 
determine a number of occurrences of a first one or more words in the electronic 
document; 
 
 
 
 
update a stored frequency of the first one or more words based on the determined 
number of occurrences; 
compare the frequency to a first threshold; 
in response to determining that the frequency exceeds the first threshold, add the first 
one or more words to a dictionary for a natural language understanding process; 
retrain the natural language understanding process with the dictionary after the first one or more words is added to the dictionary; and 
use the dictionary having the one or more added words and the retrained natural 
language understanding process to determine a meaning of a portion of the electronic 
document.
Applicant submits that the subject matter of the claims furnish an inventive concept and is not well-understood, routine, conventional. For reasons noted below with regard to rejection under 35 U.S.C. § 103, Applicant submits that the claims are novel and inventive over the cited references. Accordingly, Applicant additionally submits that the claims as a whole also amount to significantly more than a judicial exception.
	Examiner respectfully disagrees with this assertion. Applicant cites several particular features maintained to be implementations of the practical applications described above; however, as noted earlier, these claim limitations are themselves directed to a judicial exception. See MPEP 2106.05(I): 
An inventive concept "cannot be furnished by the unpatentable law of nature (or natural phenomenon or abstract idea) itself."
	Only the additional elements in the claim may be used to evaluate whether the claim amounts to significantly more. Thus, Examiner maintains that the additional elements of claims 1-3 and 5-14 are not directed to patent eligible subject matter.
In regards to the claim rejections under 35 U.S.C. 103, Applicant argues that the cited references fail to teach or suggest “in response to determining that the frequency exceeds the first threshold, add the first one or more words to a dictionary for a natural language understanding process; retraining the natural language understanding process with the dictionary after the first one or more words is added to the dictionary; and use the dictionary having the one or more added words and the retrained natural language understanding process to determine a meaning of a portion of the electronic document”. Applicant argues that Gail fails to teach or suggest that words of a document having a frequency about HIGH_FREQ are added to the lexicon.
However, this argument is moot. The Examiner did not rely on Gail alone to teach this limitation, instead relying on a combination of Gail and Bustelo in the Non-Final Office Action submitted on February 22nd, 2022. Gail essentially teaches the two thresholds “LOW_FREQ” and “HIGH_FREQ” similar to the cited limitations, as well as removing words from the “lexicon” based on the contents of the documents (Gail, Paragraphs 24-25). Bustelo, on the other hand, teaches updating a “lexical resource” based on the content of a document (Bustelo, Paragraph 14, lines 8-14: the “lexical resource” is updated based on the renaming directive; that is, the content of the document; and Paragraphs 7-8: wherein said lexical resource may be e.g. a dictionary) and further notes that adding words to the system lexical resources aids in document processing (Bustelo, Paragraph 25, lines 1-6). Thus, the combination of the prior arts would have been obvious at least to take advantage of the improved document processing taught by Bustelo.
Applicant further argues:
Bustelo fails to teach or suggest that the linguistic analysis system is retrained based on the updated lexical resource. Further, Bustelo fails to teach or suggest that the updated lexical resource has newly added words. Thus, Bustelo fails to teach or suggest “retraining the natural language understanding process with the dictionary after the first one or more words is added to the dictionary” as recited in amended claim 1.
Examiner respectfully disagrees with this assertion. Examiner submits that Bustelo does suggest that the updated lexical resource has newly added words (Paragraph 25, lines 1-6: A key step in creating knowledge resources is determining which words need to be added to the system’s resources to best aid document processing. The described QA system is an exemplary system; the described “knowledge resources” appears to refer to the same “lexical resources” previously construed as “dictionaries”). Furthermore, Examiner submits that Bustelo does teach that the linguistic analysis system is retrained based on the updated lexical resource (Paragraphs 109: Bustelo provides an example of a way in which a lexical resource may be updated and notes, specifically, that “relations may be targeted/prioritized for further processing by language processing components of the linguistic analysis/reasoning system”, which suggests that the operation of the updated resource and integrating that updated resource into the use of the linguistic analysis system is essentially retraining).
Applicant further argues:
While Bustelo teaches performing linguistic analysis on a portion of textual content based on an updated lexical resource, Bustelo fails to teach or suggest that the linguistic analysis includes "determine a meaning of a portion of the electronic document" as recited in claim 1. Further as noted above, Bustelo fails to teach or suggest that the updated lexical resource includes newly added words.
Examiner respectfully disagrees with this assertion. Examiner submits that Bustelo does suggest that the linguistic analysis includes “determine a meaning of a portion of the electronic document” as recited in claim 1 (Paragraph 24, lines 1-17: Bustelo discusses how “linguistic knowledge sources” (which appear to refer to the same “lexical resources” previously construed as “dictionaries”) are required for supporting linguistic analysis, and are used in representing the meaning of questions and also in representing the meaning of passages from source documents (i.e. a portion of the electronic document)). Furthermore, Examiner submits that Bustelo does suggest that the updated lexical resource includes newly added words, as noted above (Paragraph 25, lines 1-6: A key step in creating knowledge resources is determining which words need to be added to the system’s resources to best aid document processing. The described QA system is an exemplary system; the described “knowledge resources” appears to refer to the same “lexical resources” previously construed as “dictionaries”)
Thus, the applicant’s arguments have been found not persuasive.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3 and 5-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims are drawn to a series of elements that can broadly be construed as performance in the mind with the aid of pen and paper. The claim(s) recite methods consisting of several steps performed by generic computing devices (e.g. a memory and a hardware processor communicatively coupled to the memory), as well as apparatuses that perform the methods using generic computing devices. This judicial exception is not integrated into a practical application because while it does claim the use of computing devices, such computing devices are described generically and are essentially being used as a tool to perform a mental process (MPEP 2016(III)(C)). The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As noted above, the computing devices are described generically, without further improvement or meaningful limitation that would allow it to qualify as significantly more (MPEP 2106.05(I)(A)). The claims are not directed to patent eligible subject matter.
	It is additionally noted that claims 4 and 15-20 are patent eligible subject matter, as they include additional elements that are sufficient to amount to significantly more than the judicial exception. Claim 4 recites the use of a hash table, as well as precise instructions on its use (e.g. applying a hash function to the first one or more words to produce an index for the first one or more words). Claims 15-20 recite a “model drift correction tool”, which is not a generic computing device.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6-11, 13-18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (U.S. Patent Application Publication: 2021/0272040 A1, hereinafter “Johnson”) in view of Gail et al. (U.S. Patent Application Publication: 2008/0195940 A1, hereinafter “Gail”) and Bustelo et al. (U.S. Patent Application Publication: 2015/0081281 A1, hereinafter “Bustelo”).
In regards to claim 1, Johnson teaches:
An apparatus comprising: 
a memory (Paragraph 58, lines 1-2); and a hardware processor communicatively coupled to the memory (Paragraph 58, lines 1-2; also see lines 6-10), the hardware processor configured to:
receive an electronic document (Paragraph 65, lines 2-6: Johnson discloses an “article collector” which is capable of receiving documents, such as from APIs or manually entered by users);
determine a number of occurrences of a first one or more words in the electronic document (Paragraph 326, lines 1-3: Johnson discloses a “Frequency distribution identifier” that is capable of determining a frequency (i.e. a number) of occurrences of words, phrases, and sentence fragments);
update a stored frequency of the first one or more words based on the determined number of occurrences (Paragraph 328, lines 1-3: the frequency distribution identifier places (i.e. stores) N-grams (i.e. words) and their value counts (i.e. number of occurrences) in a hash map);
	However, Johnson does not teach comparing the frequency to a first threshold, adding the first one or more words to a dictionary in response to determining the frequency exceeds the first threshold, retraining the natural language understanding process with the dictionary after the first one or more words is added to the dictionary, nor using the dictionary having the one or more added words and the retrained natural language understanding process to determine a meaning of a portion of the electronic document.
	In a related art, Gail teaches determining a number of occurrences of words in a document and updating a stored frequency in a lexicon (Paragraphs 22-23; see also Fig. 3, elements 310, 320, 340). Gail further teaches comparing the frequency of occurrences to a threshold (Paragraph 24, lines 7-9), and, in response to determining that the frequency exceeds this threshold, considering a word to be “correctly spelled” (Paragraphs 24-25: Gail distinguishes a “LOW_FREQ” and a “HIGH_FREQ”, and describes how a word with fewer occurrences than “LOW_FREQ” may be removed, while a word with more occurrences than “HIGH_FREQ” is considered “correctly spelled” and is thus not to be removed from the lexicon.)
	In another related art, Bustelo teaches receiving an electronic document (Paragraph 14, lines 3-4), analyzing the contents of the document (Paragraph 14, lines 3-12: “renaming directive” refers to the content of interest to the invention), adding words to a dictionary for a natural language understanding process based on the contents of the document (Paragraph 14, lines 8-14: the “lexical resource” is updated based on the renaming directive; that is, the content of the document; and Paragraphs 7-8: wherein said lexical resource may be e.g. a dictionary), and using the dictionary and the natural language understanding process to determine a meaning of a portion of the electronic document (Paragraph 14, lines 15-19: “linguistic analysis” is construed as a natural language understanding process)
	Thus, modifying Johnson to include the features of Gail and Bustelo teaches:
An apparatus comprising: 
a memory (Paragraph 58, lines 1-2); and a hardware processor communicatively coupled to the memory (Paragraph 58, lines 1-2; also see lines 6-10), the hardware processor configured to:
receive an electronic document (Paragraph 65, lines 2-6: Johnson discloses an “article collector” which is capable of receiving documents, such as from APIs or manually entered by users);
determine a number of occurrences of a first one or more words in the electronic document (Paragraph 326, lines 1-3: Johnson discloses a “Frequency distribution identifier” that is capable of determining a frequency (i.e. a number) of occurrences of words, phrases, and sentence fragments);
update a stored frequency of the first one or more words based on the determined number of occurrences (Paragraph 328, lines 1-3: the frequency distribution identifier places (i.e. stores) N-grams (i.e. words) and their value counts (i.e. number of occurrences) in a hash map);
compare the frequency to a first threshold (Gail, Paragraph 24, lines 7-9);
in response to determining that the frequency exceeds the first threshold (Gail, Paragraphs 24-25: Gail distinguishes a “LOW_FREQ” and a “HIGH_FREQ”, and describes how a word with fewer occurrences than “LOW_FREQ” may be removed, while a word with more occurrences than “HIGH_FREQ” is considered “correctly spelled” and is thus not to be removed from the lexicon.), add the first one or more words to a dictionary for a natural 15language understanding process (Bustelo, Paragraph 14, lines 8-14: the “lexical resource” is updated based on the renaming directive; that is, the content of the document; and Paragraphs 7-8: wherein said lexical resource may be e.g. a dictionary; also Bustelo, Paragraph 25: Bustelo suggests that updating the lexical resource may include adding words); 
retrain the natural language understanding process with the dictionary after the first one or more words is added to the dictionary (Abstract: lines 9-13. After the lexical resource (i.e. dictionary) is updated (i.e. words are added to the dictionary) the updated resource is output to a linguistic analysis system which performs linguistic analysis based on the updated lexical resource (i.e. the natural language understanding process is retrained); see also Bustelo, Paragraph 109: Bustelo provides an example of a way in which a lexical resource may be updated and notes, specifically, that “relations may be targeted/prioritized for further processing by language processing components of the linguistic analysis/reasoning system”, which suggests that the operation of the updated resource and integrating that updated resource into the use of the linguistic analysis system is essentially retraining); and
use the dictionary having the one or more added words and the retrained natural language understanding process to determine a meaning of a portion the electronic document (Bustelo, Paragraph 14, lines 15-19: “linguistic analysis” is construed as a natural language understanding process).
	It would have been obvious to one of ordinary skill in the art at the time of filing to modify Johnson to incorporate the teachings of Gail and Bustelo as above. Such a combination would have been application of known techniques to improve a known device ready for improvement to yield predictable results (See MPEP 2143(I)(D)).
Johnson teaches the “base” device: A device for language processing that analyzes documents, records the number of word occurrences in the documents, and then uses the frequency data to perform natural language processing (Paragraphs 325-328: Word occurrences are calculated by the frequency distribution identifier, which is a part of a content summarization process; see also Paragraph 315, which describes the content summarization process as “taking a set of text documents and producing a single summary of content included in the documents”, which is construed as a natural language process). The instant application can be seen as an improvement of this device through its use of a dictionary and frequency thresholds for controlling the addition and removal of words in the dictionary.
As noted above, Gail and Bustelo teach the use of a dictionary and frequency thresholds for controlling the addition and removal of words in the dictionary; such techniques would be applicable to the base device because they are in the same field of endeavor (natural language processing of text documents).
One of ordinary skill in the art would have recognized that applying the known techniques would have yielded predictable results because they are in the same field of endeavor (natural language processing of text documents). Gail teaches that their system is an improved technique for automatically detecting spelling errors in documents (Paragraph 6); Bustelo teaches that their system improves natural language processing of documents (Paragraphs 13, 24-25). Such improvements are desirable in the art.
In regards to claim 2, Johnson, Gail, and Bustelo teach the elements of claim 1 as above. Johnson and Gail further teach:
The apparatus of Claim 1, wherein the processor is further configured to:
determine a number of occurrences of a second one or more words in the electronic document (Johnson, Paragraph 326, lines 1-3: Johnson’s systems can count multiple different words, phrases, and sentence fragments)
update a stored frequency of the second one or more words based on the determined number of occurrences of the second one or more words (Johnson, Paragraph 328, lines 1-3: the frequency distribution identifier places (i.e. stores) N-grams (i.e. words) and their value counts (i.e. number of occurrences) in a hash map);
compare the frequency of the second one or more words to a second threshold (Gail, Fig. 3, element 350; also Paragraph 24: Gail teaches a “LOW_FREQ” or “low frequency” threshold);
and in response to determining that the frequency of the second one or more words is below the second threshold, remove the second one or more words from the dictionary (Gail, Fig. 3, element 350, 360, 380: each word in the lexicon (i.e. dictionary) with a frequency number that is lower than the LOW_FREQ threshold is subject to an additional test, which if it additionally passes, results in its removal from the lexicon).
In regards to claim 3, Johnson, Gail, and Bustelo teach the elements of claim 2 as above. Gail further teaches:
The apparatus of Claim 2, wherein the second threshold is below the 30first threshold (Fig. 3, elements 350 and 360; also Paragraph 24: “LOW_FREQ” is naturally below “HIGH_FREQ”).
In regards to claim 4, Johnson, Gail, and Bustelo teach the elements of claim 1 as above. Johnson further teaches:
The apparatus of Claim 1, wherein:
the memory is configured to store a hash table , the hash table comprising a plurality of indices and a plurality of frequencies, each frequency of the plurality of frequencies is assigned to an index of the plurality of indices (Paragraph 328, lines 1-3: “hash map” is a hash table);	
updating the stored frequency of the first one or more words comprises:
applying a hash function to the first one or more words to produce an index for the first one or more words, the index for the first one or more words is in the plurality of indices;
and updating a frequency of the plurality of frequencies assigned to the 10index for the first one or more words based on the number of occurrences of the first one or more words (Paragraph 328, lines 1-3: N-grams (i.e. words) are placed together with their value counts (i.e. frequencies) in the hash map. By definition, in order to place an item in a hash map, a hash function must be applied to some element in order to produce an index. One of ordinary skill in the art would not apply the hash function to the frequency for the purposes of a frequency distribution component, as doing so would result in frequent collisions; thus, the hash function is understood as being applied to the N-grams in order to store them alongside their corresponding frequencies in the hash map).
In regards to claim 6, Johnson, Gail, and Bustelo teach the elements of claim 1 as above. Bustelo further teaches:
The apparatus of Claim 1, wherein the processor is further configured to:
determine a topic of the first one or more words;
and assign the first one or more words to the topic in the dictionary (Paragraph 100: Bustelo teaches creating relationships between particular entities, including category entities and concepts. By way of example, Paragraph 101 describes how “County” is a category (i.e. a topic) and “Shelby County” is an instance or sub-category of the category “County” (i.e. “Shelby County” has been assigned to the topic “County”)).
In regards to claim 7, Johnson, Gail, and Bustelo teach the elements of claim 1 as above. Johnson, Gail, and Bustelo further teach:
The apparatus of Claim 1, wherein the processor is further configured 20to:
determine a number of occurrences of a phrase in the electronic document (Paragraph 326, lines 1-3: Johnson discloses a “Frequency distribution identifier” that is capable of determining a frequency (i.e. a number) of occurrences of words, phrases, and sentence fragments);
update a stored frequency of the phrase based on the determined number of occurrences of the phrase (Paragraph 328, lines 1-3: the frequency distribution identifier places (i.e. stores) N-grams (i.e. phrases) and their value counts (i.e. number of occurrences) in a hash map);
compare the frequency of the phrase to the first threshold (Gail, Paragraph 24; Johnson’s system may use phrases in place of the words taught by Gail; see also Gail, claim 10: the words of interest may comprise one or more phrases);
and  25in response to determining that the frequency of the phrase exceeds the first threshold (Gail, Paragraphs 24-25: Gail distinguishes a “LOW_FREQ” and a “HIGH_FREQ”, and describes how a word with fewer occurrences than “LOW_FREQ” may be removed, while a word with more occurrences than “HIGH_FREQ” is considered “correctly spelled” and is thus not to be removed from the lexicon.), add the phrase to the dictionary (Bustelo, Paragraph 14, lines 8-14: the “lexical resource” is updated based on the renaming directive; that is, the content of the document; and Paragraphs 7-8: wherein said lexical resource may be e.g. a dictionary).
In regards to claim 8, claim 8 is a method claim analogous to the device claim of claim 1. Thus, it is rejected for similar grounds.
In regards to claim 9, claim 9 is a method claim analogous to the device claim of claim 2. Thus, it is rejected for similar grounds.
In regards to claim 10, claim 10 is a method claim analogous to the device claim of claim 3. Thus, it is rejected for similar grounds.
In regards to claim 11, claim 11 is a method claim analogous to the device claim of claim 4. Thus, it is rejected for similar grounds.
In regards to claim 13, claim 13 is a method claim analogous to the device claim of claim 6. Thus, it is rejected for similar grounds.
In regards to claim 14, claim 14 is a method claim analogous to the device claim of claim 7. Thus, it is rejected for similar grounds.
In regards to claim 15, claim 15 is a system claim analogous to the device claim of claim 1. Thus, it is rejected for similar grounds.
In regards to claim 16, claim 16 is a system claim analogous to the device claim of claim 2. Thus, it is rejected for similar grounds.
In regards to claim 17, claim 17 is a system claim analogous to the device claim of claim 3. Thus, it is rejected for similar grounds.
In regards to claim 18, claim 18 is a system claim analogous to the device claim of claim 4. Thus, it is rejected for similar grounds.
In regards to claim 20, claim 20 is a system claim analogous to the device claim of claim 6. Thus, it is rejected for similar grounds.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER J KIM whose telephone number is (571)272-4442. The examiner can normally be reached M-F 7:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached on (571) 272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER JOONGIE KIM/Examiner, Art Unit 2655                                                                                                                                                                                                        
/ANDREW C FLANDERS/Supervisory Patent Examiner, Art Unit 2655